Citation Nr: 1444577	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for chronic lumbar disability, also claimed as a lower back condition, degenerative disc disease (DDD), or degenerative joint disease (DJD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the claim of service connection for chronic lumbar disability.  It is not clear whether the RO found that new and material evidence has been received to reopen the claim and consider it on its merits.  In any event, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (via video conference) as to his petition to reopen his claim for service connection for a lower back condition.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA paperless claims files.  A review of the documents in Virtual VA reveals outpatient treatment records from the Columbia, South Carolina VA Medical Center (VAMC) from November 2011 and a private medical opinion from Dr. D.F. from July 2012.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.
FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back condition.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the May 1995 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a chronic lumbar disorder, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, a chronic lumbar spine disability is related to or caused by active duty service.  


CONCLUSIONS OF LAW

1.  The unappealed May 1995 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the May 1995 rating decision that denied service connection a back condition is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a grant of service connection for chronic lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to reopen and grant service connection for a chronic lumbar disorder constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen his claim for service connection for chronic lumbar disorder, previously claimed as a back condition.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO initially denied the Veteran's claim for service connection for a back condition in a May 1995 rating decision.  The RO considered the Veteran's service treatment records including a November 1991 treatment report where the Veteran reported upper back pain and a January 1993 treatment record showing complaints of back pain radiating down the left leg.  The RO determined that this evidence showed a temporary condition which resolved with treatment and no permanent residual disability was shown at the time of separation.  As such, there was no basis for awarding service connection as there was no evidence of this disability during service.  
The Veteran filed his current claim to reopen in May 2009.  Evidence received since the May 1995 rating decision consists of a Columbia VAMC medical records, VA examination records, private treatment records and a July 2012 private medical opinion.  In pertinent part, the July 2012 private opinion found that it was at least likely as not that the Veteran's current back problems was related to his active service.  

The Veteran also submitted statements and testified at a Board hearing.  In those statements and at the hearing, he described how injured his back from shoveling snow in-service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the evidence received since the May 1995 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the prior denial was on the basis that the Veteran's back injury did not occur in nor was caused by active military service.  The newly submitted evidence, specifically the Veteran's hearing testimony and the July 2012 private opinion establishes that the Veteran's chronic lumbar disability is etiologically related to service.  This evidence is new as it was not before the RO at the time of prior final May 1995 denial and its material as it is not redundant of evidence already in the record in May 1995, and relates to the unestablished fact of whether the Veteran has a current low back disability that was incurred in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a chronic lumbar disability is reopened.  38 U.S.C.A. § 5108.

Service Connection

In light of reopening the claim for service connection for a chronic lumbar spine disability, the Board now turns to whether service connection is warranted.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).      

Service treatment records, including the January 1993 emergency room note, indicated that the Veteran has complaints of back pain for three days after shoveling snow.  The examiner noted that the Veteran has some pain in the left leg.  The Veteran's undated report of medical examination found the Veteran's spine and other musculoskeletal system to be normal.  On his separation report of medical history, the Veteran reported experiencing recurrent back pain.  The Board also notes that at the August 2014 hearing, the Veteran stated that he was stationed in Fort Riley, Kansas in January 1993 where after two hours of shoveling snow, the Veteran fell.  The Veteran reported that he felt extreme pain right away.  He waited two days before the pain became so unbearable that he decided to go to the Emergency Room.  The Veteran waited for two to three hours before leaving without treatment because he had to return to duty.   

Post-service treatment records include treatment records from the Dorn Veterans' Hospital from December 1994 to January 2014.  In May 2009, the Veteran requested a back brace due to the curvature of the spine that was noted on X-ray report.  In February 2010, the Veteran continued to seek treatment for low back pain.  The VA physician noted that the Veteran submitted a medical note from 1993 that stated he presented complaints of low back pain after shoveling snow for three days, however it did not appear that the Veteran waited to be fully evaluated.  A May 2010 treatment record reported that the back pain remains the same, but includes associated intermittent left leg sciatica.  A September 2012 progress note revealed a diagnosis of lumbar degenerative disc disease.  The Veteran reported complains of left low back pain that radiates down the left leg into the toes.  A physical examination noted palpitation or tenderness over the left lumbar spinal area.  The examiner noted that the Veteran experiences pain with all movements.  A magnetic resonance imaging (MRI) of the lumbar spine shows anterior spondylolisthesis of L5 on S1 due to spondylosis.  The result is severe stenosis of both of L5-S1 intervertebral nerve root canals.  An October 2013 treatment record noted degeneration of the lumbar and lumbosacral intervertebral disc.  

An April 2009 treatment record from the Columbia VAMC reflects the Veteran's complaints of back pain when lying down but denied pain with sitting, walking, or other activities of daily living.  An X-ray report showed that the five lumbar type vertebras were normal and aligned, but there was subluxation in the transitional vertebra at S1 with lumbarization of the sacrum.  There were degenerative changes noted.  A September 2009 mental health note revealed that the Veteran "wakes up a lot" due to back pain.  A January 2010 nursing note reported that the Veteran states that his back pain and left leg pain is worsening.  In February 2010, the Veteran's VA primary care physician wrote a summary of the Veteran's medical history and provided a current diagnosis for degenerative joint disease of the lumbar and lumbar sacral spine.  A May 2010 treatment record provided a diagnosis of anterior listhesis of the L5 and spondylosis.  The vertebrae and disc spaces are noted to be normal height and the pedicles are intact.  The Veteran continued with physical therapy though July 2010 for back pain where the VA examiner noted that active range of motion was limited to 50 percent extension, while flexion, rotation, and bending were limited to 75 percent. 

In July 2012, the Veteran's private physician wrote a letter to VA stating that he had reviewed the Veteran's VA records and could reasonably conclude that the Veteran's back problems is at least as likely as not caused by service. 

A June 2013 letter from Palmetto Acupuncture reported that the Veteran has been treated for pain in the left lower back and hip area from April 2013 to May 2013.  The pain was related to local soft tissue and joint inflammation.  

The Veteran was afforded a VA examination in August 2013.  The VA examiner diagnosed the Veteran with lumbar sprain and sciatica.  The VA examiner reviewed the claims file and provided a medical history back pain treatment in service in November 1991 and January 1993.  The VA examiner determined that the Veteran's back pain is "conditions with clear and specific etiologies and are not related to exposure to event experienced by [the] Veteran in Southwest Asia."  The VA examiner did not expressly state the "clear and specific etiology" of the Veteran's back pain, although the medical history report only included the in-service injury and the Veteran denies any post-service injury.  
Therefore, based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a chronic lumbar disability have been met.  A July 2012 private physician found that it was as likely as not that the Veteran's current back condition was related to his active duty service.  This opinion was based upon a review of the Veteran's VA records.  Moreover, the Veteran has consistently reported that his back symptoms began in service and have continued since that time.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lastly, the VA examination reports that the etiology of the Veteran's current low back disability is a "clear and specific etiology" while referencing to only the in-service back injuries.  Thus, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise, and the benefit of the doubt rule is applicable.  

Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for a chronic lumbar spine disability is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












ORDER

New and material evidence having been received; the claim for service connection for a chronic lumbar spine disability is reopened.

Service connection for a chronic lumbar spine disability is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


